DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment, below.
Applicant's arguments filed with respect to the drawing objections have been fully considered. In view of claims amendments, the previously set forth drawing objections have been withdrawn.
All other arguments are moot in light of the new grounds of rejection. Applicant has amended
the claims to require new combination(s) of limitations. Please see below for new grounds of
rejection, necessitated by Amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“cooling object” in claim 1,
“rising portion” in claim 1,
“accommodating chamber” in claim 6,
“gas phase-side connection portion” in claim 8,
“liquid phase-side connection portion” in claim 8,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Limitation 
“cooling object” has been interpreted consistent with page 7 “cooling the battery pack 5 mounted in a vehicle as a cooling object”.
“rising portion” has been interpreted consistent with page 17 “The horn portion 170 is a rising portion”.
“accommodating chamber” has been interpreted consistent with page 14 “the accommodating chamber in which the battery packs 5 are accommodated does not necessarily have to be the battery pack using the container-shaped case and may be, for example, an accommodating chamber surrounded by a vehicle frame or panel.”.
“gas phase-side connection portion” has been interpreted consistent with page 35 “The fluid outlet portion 442 communicates with the outflow flow path 441 in the evaporator 12 and is a gas phase-side connection portion”.
“liquid phase-side connection portion” has been interpreted consistent with page 35 “The fluid inlet portion 422 communicates with the supply flow path 421 in the evaporator 12 and is a liquid phase-side connection portion”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recites the limitation “another end of the second gas-phase passage is not connected to the fluid outlet portion of the evaporator”. This limitation does not appear to have support in the disclosure, Examiner notes Figure 2 does not illustrate that another end of the second gas-phase passage is not connected to the fluid outlet portion of the evaporator. Accordingly, the limitation adds new matter to the disclosure. To expedite prosecution: Examiner has interpreted the limitation to read as “another end of the second gas-phase passage is not directly connected to the fluid outlet portion of the evaporator” for the purposes of prior art application.  
Claims 2-4, 6, 8 and 9 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “another end of the second gas-phase passage is not connected to the fluid outlet portion of the evaporator”. However, it renders the scope of the claim indefinite as it’s not clear how the end would not be connected while the whole second gas-phase passage is shown to be connected to the fluid outlet portion via the first gas-phase passage, To expedite prosecution, examiner interprets “another end of the second gas-phase passage is not connected to the fluid outlet portion of the evaporator’’ to read as “another end of the second gas-phase passage is not directly  connected to the fluid outlet portion of the evaporator’’. Furthermore, Applicant’s inclusion of “first heat exchange” and “second heat exchange” has introduced a clarity issue.  Does “second heat exchange between the heat medium and the external fluid” have a first heat exchange between the heat medium and the external fluid? To expedite prosecution, examiner interprets “first heat exchange” and “second heat exchange” to read as it was previously written.
Claims 2-4, 6, 8 and 9 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).
Claim 3 recites the limitation of “the condenser is positioned on another side of the cooling device in the second predetermined direction”. However, it renders the scope of the claim indefinite, since claim 1 recites “side” three times. Which “another side” Applicant is referring to? To expedite prosecution, examiner interprets “another side’’ to read as any side of the cooling device.
Regarding claim 8, Applicant’s inclusion of “first” and “second” terminology has introduced a clarity issue. Does the “liquid phase-side connection portion is divided into a second upper portion and a second lower portion” mean that the liquid phase-side connection portion has a first upper portion and first lower portion? To expedite prosecution, examiner interprets the limitation of claim 8 to read as it was previously written (without “first” and “second” terminology).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by YOSHINORI (WO2018047528A1: Examiner will be here referring to the US application of YOSHINORI (US20190204014A1) as an English translation).

Regarding claim 1, YOSHINORI discloses a cooling device (see 1 in Figure 1), comprising: 
an evaporator (3) configured to cool a cooling object (2) by evaporating a heat medium in a by a first heat exchange between the cooling object and the heat medium (see ¶ [0010]) ; a condenser (4 in Figure 6), disposed above the evaporator (see Figure 1), configured to radiate a heat of the heat medium to an external fluid by condensing the heat medium in a gas phase by a second heat exchange between the heat medium and the external fluid (see ¶ [0010]); 
a gas-phase passage (5 and/or 71) for guiding the gas-phase heat medium from the evaporator to the condenser (see ¶ [0010]); and 
a liquid-phase passage (6) for guiding the liquid-phase heat medium from the condenser to the evaporator (see ¶ [0010]), wherein 
along a first predetermined direction orthogonal to a vertical direction, the gas-phase passage (5 and 71) is disposed on a first side of the evaporator (left side), and the liquid-phase passage (6) is disposed on a second side (right side), opposite to the first side, of the evaporator (see Figure 1), 
the gas-phase passage (5 and 71) includes a first gas-phase passage (5), and 
a second gas-phase passage (71) disposed on an upper side of the first gas-phase passage (see Figure 6), one end of the first gas-phase passage (5) is connected to the condenser (4), 
the first gas-phase passage (5) is connected to a fluid outlet portion (32) of the evaporator (3), one end of the second gas-phase passage (71) is connected to the condenser (4: see Figure 6), another end of the second gas-phase passage (71) is not connected to the fluid outlet portion of the evaporator, and is directly connected to another end of the first gas-phase passage (5: see Figure 6), 
and the second gas-phase passage (71) includes a rising portion (see YOSHINORI’s Figures 1 and 6 annotated by Examiner) on one side of the cooling device (1) in a second predetermined direction orthogonal to the vertical direction and the first predetermined direction (see YOSHINORI’s Figures 1 and 6 annotated by Examiner: Examiner notes that since the second gas-phase passage (71) includes a rising portion (i.e. 3D object), it has to be in a second direction orthogonal to vertical and first directions). 


    PNG
    media_image1.png
    787
    1040
    media_image1.png
    Greyscale
YOSHINORI’s Figures 1 and 6 annotated by Examiner

 	Regarding claim 2, YOSHINORI discloses wherein the gas-phase passage (5 and/or 71) includes the rising portion (see YOSHINORI’s Figures 1 and 6 annotated by Examiner) in an end portion on the one side in the second predetermined direction  (see YOSHINORI’s Figures 1 and 6 annotated by Examiner). 
 	
Regarding claim 3, YOSHINORI discloses wherein the condenser (4) is positioned on another side of the cooling device (1) in the second predetermined direction (see YOSHINORI’s Figures 1 and 6 annotated by Examiner). 
Regarding claim 4, YOSHINORI discloses wherein the rising portion has a curved shape that rises upward and then extends downward (see YOSHINORI’s Figures 1 and 6 annotated by Examiner). 
 
Regarding claim 6, YOSHINORI discloses wherein the cooling object (2) is at least one
 battery pack (2) including a plurality of battery cells (21: see ¶ [0034]), and the rising 
portion is disposed outside an accommodating chamber accommodating the at least one battery pack (see ¶¶ [0045 and 0046]: also see YOSHINORI’s Figure 1 annotated by Examiner). 

Regarding claim 9, YOSHINORI discloses an inflow port (31) into which the liquid-phase heat medium flows and which is provided on the second side of the evaporator in the first predetermined direction; and an outflow port (32) from which the gas-phase heat medium flows out and which is provided on the first side of the evaporator in the first predetermined direction (see YOSHINORI’s Figure 1 annotated by Examiner).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHINORI (WO2018047528A1: Examiner will be here referring to the US application of YOSHINORI (US20190204014A1) as an English translation) as applied to claim 1 above, and further in view of BOLTON (US 5163716 A: Previously cited).
Regarding claim 8, YOSHINORI is silent regarding a gas phase-side connection portion configured to interconnect the evaporator and the gas-phase passage; and a liquid phase-side connection portion configured to interconnect the evaporator and the liquid-phase passage, wherein the gas phase-side connection portion is divided into a first upper portion and a first lower portion in the vertical direction, the evaporator is provided in the first lower portion of the gas phase-side connection portion, and the gas-phase passage is provided in the first upper portion of the gas phase-side connection portion, and 
the liquid phase-side connection portion is divided into a second upper portion and a second lower portion in the vertical direction, the evaporator is provided in the second lower portion of the liquid phase-side connection portion, and the liquid-phase passage is provided in the second upper portion of the liquid phase-side connection portion. 
However, BOLTON teaches a well-known in the art type of connection (10) that is configured to interconnect the heat exchanger (C) and the gas or liquid phase passage (12) while having upper (15) and lower (14) sections. The lower section (14) is attached to the inlet or outlet port (P) of the heat exchanger (C) while the upper section (15) is attached to the gas or liquid phase passage (12), (see BOLTON's figure 1). 

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the inflow and the outflow ports of YOSHINORI with a gas phase-side connection portion configured to interconnect the evaporator and the gas-phase passage; and a liquid phase-side connection portion configured to interconnect the evaporator and the liquid-phase passage, wherein the gas phase-side connection portion is divided into a first upper portion and a first lower portion in the vertical an direction, the evaporator is provided in the first lower portion of the gas phase-side connection portion, and the gas-phase passage is provided in the first upper portion of the gas phase-side connection portion, and the liquid phase-side connection portion is divided into a second upper portion and a second lower portion in the vertical direction, the evaporator is provided in the second lower portion of the liquid phase-side connection portion, and the liquid-phase passage is provided in the second upper portion of the liquid phase-side connection portion, as taught by BOLTON., since such was a suitable and known provision for connecting components in an air cycle machine/system/method (see KSR lnt'I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1895-97 (2007)): such would provide the benefit of a simplified construction with reduced material costs. Installation labor costs are also reduced (see BOLTON's Col 4. Lines [35-40]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/     Examiner, Art Unit 3763                                                                                                                                                                                         




/TAVIA SULLENS/Primary Examiner, Art Unit 3763